Case: 22-10393      Document: 00516448570         Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 26, 2022
                                  No. 22-10393                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Daniel Hernandez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:11-CR-173-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Daniel Hernandez, federal prisoner # 00405-379, appeals the denial of
   his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We
   review the district court’s denial for abuse of discretion. See United States v.
   Cooper, 996 F.3d 283, 287–88 (5th Cir. 2021). A district court may modify a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10393      Document: 00516448570           Page: 2    Date Filed: 08/26/2022




                                     No. 22-10393


   prisoner’s sentence, after consideration of the applicable 18 U.S.C. § 3553(a)
   factors, if extraordinary and compelling reasons warrant such a reduction and
   such a reduction is consistent with applicable policy statements issued by the
   Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A)(i).
          Hernandez asserts that the district court erred by determining that it
   was bound by U.S.S.G. § 1B1.13 when assessing whether he had established
   extraordinary and compelling reasons for early release. He contends that the
   policy statement is inapplicable to § 3582(c)(1)(A) motions filed by inmates.
          The record belies his claim that the district court believed that it was
   bound by § 1B1.13 or its commentary. Rather, the district court appropriately
   identified that it was bound by only § 3582(c)(1)(A) and § 3553(a), see United
   States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021), and correctly stated that
   § 1B1.13 could be used as guidance in deciding whether to grant early release,
   see United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021). In any event,
   even if the district court erred in its treatment of § 1B1.13, the district court
   also independently denied a reduction based on the § 3553(a) factors. See
   United States v. Jackson, 27 F.4th 1088, 1093 n.8 (5th Cir. 2022); Ward v.
   United States, 11 F.4th 354, 360–62 (5th Cir. 2021).
          Hernandez also asserts that the district court erred by not considering
   his arguments and evidence that supported a reduction. However, the record
   establishes that the district judge, who also presided over Hernandez’s
   sentencing and previously granted a reduction to Hernandez under 18 U.S.C.
   § 3582(c)(2), was aware of and considered the arguments and factors that
   implicated whether Hernandez should be granted relief. The district court
   found that the reasons presented by Hernandez were not extraordinary and
   compelling and that the § 3553(a) factors did not justify a reduction. See
   Chavez-Meza v. United States, 138 S. Ct. 1959, 1965, 1967 (2018).
   Hernandez’s claim that the district court wrongly weighed the factors does




                                          2
Case: 22-10393       Document: 00516448570          Page: 3    Date Filed: 08/26/2022




                                     No. 22-10393


   not establish that the district court abused its discretion. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          His additional assertion that the district court did not consider his
   rehabilitation lacks merit. The district court evaluated his rehabilitation and
   decided that it was not an extraordinary and compelling circumstance. To the
   extent that his claims as to his post-sentencing conduct implicated the
   § 3553(a) factors, see, e.g., Pepper v. United States, 562 U.S. 476, 490–91
   (2011), the district court concluded that other factors weighed against a
   reduction, and we defer to the district court’s decision. See Chambliss, 948
   F.3d at 693. Hernandez has not identified or alleged any disputed facts that
   necessitated a hearing or set forth the arguments or evidence that he would
   have presented in a memorandum discussing his post-sentencing efforts. See
   Dickens v. Lewis, 750 F.2d 1251, 1255 (5th Cir. 1984).
          Finally, Hernandez’s claim that the district court should have granted
   a reduction based on his ineligibility for certain benefits and programs does
   not state a basis for relief. Hernandez maintains that the district court should
   have modified his sentence to compensate for the fact that, as a noncitizen
   and a deportable alien, he was denied benefits under 18 U.S.C. § 3624(c) and
   could not enroll in the Residential Drug Abuse Program. But we need not
   decide whether the district court erred in failing to find that this ground was
   an extraordinary and compelling reason because the district court’s weighing
   of the § 3553(a) factors was itself an adequate basis on which to deny relief.
   See Jackson, 27 F.4th at 1093 n.8; Ward, 11 F.4th at 360–62; Chambliss, 948
   F.3d at 693–94.
          Accordingly, the district court’s order is AFFIRMED.




                                          3